Citation Nr: 1041259	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-35 679	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  
 
2.  Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness. 
 
3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to September 
1992, and from October 2001 to April 2003.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals from January 2005 rating decision of 
the VA Regional Office (RO) in Houston, Texas that denied service 
connection for multiple disorders, including a low back 
disability, and memory loss and chronic fatigue, both to include 
as due to an undiagnosed illness.  These matters were remanded 
for further development by Board decision in March 2009.  The 
case is once more before the Board for appropriate disposition.  

Following review of the record, the issues of entitlement to 
service connection for a low back disorder, and chronic fatigue, 
to include as due to an undiagnosed illness, are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDING OF FACT

The appellant has memory impairment that has not been attributed 
to a known clinical diagnosis.


CONCLUSION OF LAW

Memory impairment is presumed to be an undiagnosed illness of 
Gulf War origins. 38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.317 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he is a Persian Gulf War Veteran and 
now has memory impairment that is an undiagnosed illness related 
to service in Southwest Asia for which service connection should 
be granted. 

Preliminary considerations - Duty to assist the veteran.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable where further assistance would not aid 
the appellant in substantiating the claim. Wensch v. Principi, 15 
Vet App 362 (2001); see also 38 U.S.C.A. § 5103A (a) (2).  In 
this case, in view of the Board's favorable decision as to the 
issue of entitlement to memory impairment, to include as to due 
to an undiagnosed illness, further assistance is unnecessary to 
aid the appellant in substantiating this aspect of the appeal.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2010).

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War. 38 U.S.C.A. § 1117(e) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.317(d) (2010).

For Persian Gulf veterans, service connection may be granted for 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms, to include, but not limited to, fatigue; 
muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms involving 
the respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and must not be 
attributed to any known clinical diagnosis by history, physical 
examination, or laboratory tests. 38 U.S.C.A. §§ 1117; 38 C.F.R. 
§ 3.317(a) (b) (2010).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply. VAOPGCPREC 8-
98.

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were 
amended, effective March 1, 2002.  In pertinent part, the new law 
provides that in addition to certain chronic disabilities from 
undiagnosed illness, service connection may also be awarded for 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms, as 
well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  For purposes of this section, the term medically 
unexplained chronic multi-symptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained. 38 C.F.R. § 3.317(a) (2) (ii) (2010).

Factual Background and Legal Analysis

The Veteran has appealed the denial of service connection for 
memory impairment.  The evidence establishes that the appellant 
has memory impairment.  The AOJ denied the claimed disability as 
the memory impairment was due to a psychiatric disability.  Here, 
the Board has a conflict in the evidence.  In October 2009, there 
was a finding that there was mild memory loss of unknown 
etiology.  In 2004, a VA examiner entered a GAF of 60, in part 
based upon memory problems.  However, the GAF falls far short of 
establishing that this Veteran's memory impairment is due to a 
particular diagnosis.  In fact, the 2004 examiner recommended 
additional testing in an attempt to establish the cause of the 
memory impairment.  We again find that the record fails to 
establish that this Veteran's memory impairment is due to a known 
clinical diagnosis.  The fact that the rating schedule 
establishes that memory impairment may be associated with a 
psychiatric disorder does not establish that this Veteran's 
memory impairment is due to a psychiatric disorder.

Here, the Board is presented with little evidence that the 
appellant's memory impairment is due to a known clinical 
diagnosis.  Service connection is therefore granted.


ORDER

Service connection for memory impairment as due to an undiagnosed 
illness is granted.




REMAND

The Board is of the opinion that further development is warranted 
as to entitlement to service connection for a low back disorder, 
and chronic fatigue, to include as due to an undiagnosed illness, 
before disposition of these issues on appeal.

Specifically, when the case was remanded in June 2009, the Board 
referred to a history of complaints of fatigue in the record for 
which the Veteran underwent VA examinations in August 2004 and 
December 2004.  On the latter occasion, the examiner indicated 
that sleep problems might be contributing to the Veteran's 
fatigue, but did not provide an opinion as to whether the fatigue 
he experienced had a known clinical etiology or was related to 
service.  It was requested that this be addressed on remand.  The 
RO's July 2009 stipulated that fatigue was one of the conditions 
that would be evaluated for an opinion as to whether the Veteran 
had it, and if so, the likely etiology of such.  It was noted 
that any test deemed necessary, including sleep study, be 
performed in determining etiology.  

The Board notes that the Veteran underwent a neurological 
examination in September 2009 that included magnetic resonance 
imaging (MRI).  He participated in a sleep study and was 
determined to have mild sleep apnea.  The appellant was also 
afforded a psychiatric evaluation.  However, there is no mention 
of fatigue in either of these post remand examination reports.  
On orthopedic examination that same month, the examiner appears 
to have offhandedly responded "no" to a standardized query of 
whether there was a history of fatigue.  The Board observes that 
although the RO subsequently denied fatigue in its August 2010 
supplemental statement of the case on the basis that the evidence 
failed to show a diagnosis of such, this reasoning is suspect 
because there appears to have been no evaluation of fatigue.  
This rationale is deficient because one of the two reasons for 
requesting the sleep study was to ascertain whether the Veteran's 
reported fatigue might be related to sleep apnea, as suggested on 
VA examination in December 2004.  In view of such, the Veteran 
requires another examination and opinion in this regard.  

As to the low back, the Board notes that when the case was 
remanded in June 2009, history was provided to the effect that 
following trauma to the back during an episode of bad airplane 
turbulence in June 1995, a diagnosis of mechanical low back pain 
was rendered and was determined to have been sustained in the 
line of duty.  It is noted that when examined for VA compensation 
and pension purposes in this regard in August 2004, the examiner 
did not provide an opinion as to whether the disorder was related 
to service.  Subsequent clinical records in December 2007 show 
findings of an S1 transitional vertebra with a congenital body 
defect of the post right element of S1 with a diagnosis of 
chronic low back pain, probably of myofascial origin.  

The Veteran was afforded a VA examination of the back in 
September 2009 with review of the record and for a clinical 
opinion as to whether it was at least as likely as not that 
currently diagnosed back disability was related to service, 
including documented injury in 1995.  It was requested that 
rationale be provided for any conclusions reached.  

The record reflects that following the examination, the diagnosis 
of mechanical low pain was continued.  The salient question and 
response on the examination report reads as "IS LBP RELATED TO 
IN-SERVICE INJURY JUNE 1995?  is due to or a result of NONE" and 
"THE CONDITION/DISABILITY IS LBP RELATED TO IN-SERVICE INJURY 
JUNE 1995? WAS NOT PERMANENTLY AGGRAVATD BY NONE  RATIONALE FOR 
OPINION GIVEN: BASED ON REVIEW OF MEDICAL RECORDS AND PATIENT'S 
HISTORY.  I FIND NO CAUSE AND EFFECT AS IT RELATES TO COMPLAINTS 
OF LBP."

In view of the cursory nature of the examiner's response, the RO 
issued a deferred rating in May 2010 to seek supplementation of 
the evidence by returning the case to the examiner to clarify the 
opinion and rationale.  In response, the examiner sent back the 
September 2009 examination report and opinion with an August 2010 
addendum that simply states that "VETERAN'S CURRENT LBP IS NOT 
RELATED TO THE 1995 IN-SERVICE INJURY.  I FIND NO CORRELATION 
BETWEEN CURRENT COMPLAINTS OF LOW BACK PAIN AND THE 1995 IN-
SERVICE INJURY."  

The Board observes, however, that once again the VA examiner's 
opinion lacks substance, is inadequate, and that further 
development is warranted.  The Board notes that the examiner just 
rephrased the words and said almost the same thing in August 2010 
as what was found to be inadequate in the September 2009 clinical 
report.  Both conclusions are based on a negative premise that 
does not provide a well-rationed opinion as to why there is no 
relationship between the injury in service and the Veteran's 
current low back symptomatology.  The Board points out that what 
was requested in this instance was a thorough review of the 
record and an opinion enhanced by the examiner's medical 
expertise and not just a summary statement.

In correspondence received at the Board in September 2010, the 
Veteran strongly challenges the adequacy of the VA examinations 
performed in September 2009 and requests re-examination, to 
include by a specialist.  The Board agrees.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the appellant, as 
a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Court has stated that if the Board 
proceeds with final disposition of an appeal and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance. Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination by a VA examiner who has not 
seen him previously to determine whether 
he has a low back disorder related to 
service.  The claims folder should be made 
available to the examiner for review.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(at least a 50/50 probability) that any 
currently diagnosed back disorder is 
related to service, including the 
documented injury in June 1995.  A 
thorough rationale should be provided for 
the conclusions reached.

2.  Schedule the Veteran for an 
examination by an appropriate specialist 
to evaluate his complaints of chronic 
fatigue.  The claims folder should be made 
available to the examiner for review.  The 
examiner is asked to determine whether the 
Veteran has chronic fatigue.  The examiner 
is then asked to comment on the likely 
etiology, if any, of the Veteran's claimed 
chronic fatigue, including sleep apnea as 
a basis.  If a sufficient etiology cannot 
be isolated, the examiner should so state 
and determine whether the condition meets 
the criteria or symptom complex of an 
undiagnosed illness.  Any necessary tests 
should be conducted, and clinical findings 
should be reported in detail.  A complete 
rationale should be provided for the 
conclusions reached.

3.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the remaining claims.  If a 
benefit is not granted, the appellant 
should be provided a supplemental 
statement of the case before the case is 
returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


